Citation Nr: 0331344	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-01 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda, to include as a residual of exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970.  He served in the Republic of Vietnam from June 23, 
1969 to March 11, 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO denied service 
connection for porphyria cutanea tarda, to include as a 
residual of exposure to Agent Orange. 

In a June 2001 statement to the RO, the veteran withdrew his 
claim of entitlement to a permanent and total disability 
rating for pension purposes.  Therefore, the only issue 
remaining for appellate review is the one listed on the front 
page of this decision.   

A review of the evidence shows that pursuant to certification 
of the veteran's case to the Board in April 2003, he 
submitted a VA hospitalization report, dating from February 
to April 2003.  In this regard, a supplemental statement of 
the case must be furnished to the appellant and his 
representative when additional pertinent evidence is received 
after a statement of the case is issued.  38 C.F.R. § 19.31 
(2003).  However, the Board finds that this new evidence is 
not pertinent to the issue before the Board because it does 
not show treatment for the disability on appeal.  Therefore, 
the Board finds that this evidence does not need to be 
referred to the RO for consideration and for issuance of a 
supplemental statement of the case.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to the 
veteran's claim of entitlement to service connection for 
porphyria cutanea tarda, to include as a residual of exposure 
to Agent Orange because the claim was file at the RO in St. 
Petersburg, Florida in August 2000, which was before 
enactment of the law.  See Kuzma v. Principi, No. 03-7032 
(Fed. Cir., August 25, 2003).  However, the factual scenario 
in Kuzma, as well as in the prior Federal Circuit cases of  
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
this claim.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit Court made a conclusion similar to the 
one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to the veteran's claim for 
service connection for porphyria cutanea tarda, to include as 
a residual of exposure to Agent Orange and the potential 
prejudice to the appellant if the Board were to proceed to 
issue a decision at this time with respect to the 
aforementioned issue, the Board concludes a remand is needed 
for compliance with the notice and duty to assist provisions 
contained in the VCAA.  It would be harmless for the Board to 
require compliance with the VCAA if it did not apply to the 
claim.  In fact, it would be more advantageous to the 
veteran.  The veteran may waive the right to notice and duty 
to assist required by the VCAA, although the record does not 
reflect that he has done so. 

Evidentiary Development 

The veteran contends that his currently diagnosed porphyria 
cutanea tarda is related to exposure to Agent Orange during 
his active service in the Republic of Vietnam. 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2003) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d) (2003) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) (2003).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset. 
38 C.F.R. § 3.309(e), Note 2. Id.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 
38 C.F.R. § 3.307(a)(6)(ii) (2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, 
presumption is not the sole method for showing causation.  
Therefore, the veteran should be provided an opportunity to 
prove that exposure to Agent Orange during service actually 
caused his porphyria cutanea tarda.  In addition, the veteran 
should be afforded a VA examination to determine the exact 
nature and etiology of his porphyria cutanea tarda prior to 
final appellate review of the claim. 

Procedural Matters

In a November 2002 VA rating decision, the RO denied service 
connection for post traumatic stress disorder (PTSD).  The 
veteran was informed of the RO's decision that same month.  
In a statement, dated in June 2003, the veteran indicated 
that he had an appeal pending for PTSD and requested that his 
claim be reviewed by a decision review officer.  The Board 
finds the June 2003 statement from the veteran to the RO is a 
timely filed Notice of Disagreement (NOD) as to the RO's 
November 2002 decision to deny service connection for PTSD.  
In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in circumstances where a NOD is filed, but a Statement of the 
Case has not been issued, the Board must remand the claim to 
the RO to direct that a Statement of the Case be issued.  
Accordingly, in the circumstances presented in this case, the 
RO must issue a Statement of the Case.  Under the Court's 
holding, the Board is obligated to remand this issue so that 
this action may be accomplished.  Id.

Therefore, to ensure full compliance with due process 
requirements by applying recent regulatory changes and to 
determine the nature and extent of any porphyria cutanea 
tarda, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should issue a statement of 
the case in response to the June 2003 
notice of disagreement with the November 
2002 rating decision regarding the RO's 
denial of service connection for PTSD.  
The RO should then allow the veteran 60 
days within the date of mailing of the 
statement of the case, or the remainder 
of the one year period from the date of 
notification of the decision being 
appealed, whichever period ends later, to 
perfect his appeal of the issue to the 
Board if he so desires by filing a VA 
Form 9 substantive appeal.  38 C.F.R. § 
20.302(b) (2003).  The veteran is hereby 
advised that the Board will only exercise 
appellate jurisdiction over the issue if 
he files a timely substantive appeal that 
complies with the provisions of 38 
U.S.C.A. § 7105 (West 2002).

3  The RO should contact the appellant to 
determine the names, addresses, and dates 
of treatment of any physicians, hospitals 
or treatment centers (private or VA) who 
provided him with relevant evaluation or 
treatment for his porphyria cutanea 
tarda.  After obtaining the appropriate 
signed authorization for release of 
information forms from the appellant, the 
RO should contact each physician, 
hospital, or treatment center specified 
by the appellant to obtain any and all 
medical or treatment records or reports 
relevant to the above-mentioned claim.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  If these records are 
not available, documentation as to this 
must be contained in the claims file.  

4.  The veteran should be accorded a VA 
skin examination, to include all 
appropriate testing, to determine the 
nature and extent of any porphyria 
cutanea tarda. The examiner is requested 
to provide an opinion as to etiology of 
any diagnosed porphyria cutanea tarda, 
and must provide an opinion as to whether 
it is at least as likely as not that such 
disorder is in any way etiologically 
related to the veteran's service, to 
include inservice exposure to Agent 
Orange.  A complete rationale for all 
opinions rendered is requested. The 
claims file must be made available to and 
pertinent documents therein reviewed by 
the examiner in connection with the 
examination.  The examination report must 
reflect that a review of the claims file 
was made.  The examination must be typed. 

5.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 
11 Vet. App. 268 (1998)  Any additional 
development deemed necessary should be 
conducted.

6.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  The RO 
must provide adequate reasons and bases 
for all of its determinations, citing all 
governing legal authority and precedent, 
and addressing the issue and concerns 
that are noted in this REMAND.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
given the opportunity to respond within 
the applicable time before the claims 
file is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO .  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


